DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

NOTE: The Office concurs with the findings of the 2/7/2020 ISA Written Opinion for PCT/US19/62847 with identical claims. The findings have been attached and reproduced below. 
Double Patenting
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10874905. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the patent claims correspond to the limitations of the instant claims. The difference being the patent claims are narrower than the instant claims. In effect, the patent claims are a species of the generic instant claims. It has been held that the generic invention is “anticipated” by the “species”. Since the instant claims are anticipated by the patent claims, they are not patentably distinct from the patent claims. See claim mapping below. 

Instant Claim
Patent Claim
1
1
2
2
3
3
4
4
5
5
6
6
7
7
8
8
9
9
10
10
11
11
12
12
13
13
14
14
15
15
16
16
17
17
18
18
19
19
20
20



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-7, 11, and 18-20  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 4,869,497 A to Stewart et al. (hereinafter Stewart).

Regarding claim 1. An exercise machine, comprising: a processor (col 3, lines 4-8 It includes a computer 10, which is basically a high speed system which monitors torque, speed and shaft angle position data and outputs motor and brake control signals to effect the desired exercise type) configured to: control a resistance force (col 9, lines 39-45 In the isokinetic mode, the computer program sets a constant velocity and the resistive force of brake 54 is varied as the user rotates the shaft so that this constant velocity is maintained. For example, if the user reduces the force he is applying, the computer will reduce the resistive force produced by the brake 54 so that the rotational speed will be kept constant) such that a user's effort against the resistance force results in a first isokinetic seed movement (col 9, lines 51-52 Here the continuously measured torque is respectively sampled at high speed); associate the resistance force required to effect the first isokinetic seed movement (col 9, lines 51-52 Here the continuously measured torque is respectively sampled at high speed), with a predetermined force-velocity profile (col 1, lines 6-20 Each such machine is designed to exercise one or more groups of muscles of an extremity or part of the body in a certain manner, i.e. to provide resistive force for the user to exercise against in a predetermined and position determined way. The force vs. position relationship is often called the force curve or force profile., col 2, lines 9-13 As the user moves the actuating member against the resistive force provided, the amount of force (torque) the user applies and its velocity (speed) is measured continuously and sampled on a continuous basis at high speed by the computer); and making a strength determination of the user based at least in part on the required resistance force and the associated predetermined force-velocity profile(col 3, line 60 to col 4, line 10 That is, a single disc can contain programs corresponding to several different exercise modes and various strength level exercises in these modes., col 9, lines 53-58 Each measurement is compared with a prior value of maximum torque stored in the RAM and if it exceeds such value, it is stored as the new peak torque value. That is, there is a register for torque value which is continuously compared and updated when a higher, peak torque value occurs.) and a memory coupled to the processor and configured to provide the processor with instructions (col 3, lines 8-12 It also formats and passes along torque and speed exercise results to a user interface computer having the usual microprocessor, ROM based instructions for utilities and peripherals, RAM memory keyboard, etc. The computer preferably includes a suitable replaceable storage device, for example, a conventional floppy disk device 12 which accepts disks having various programs stored thereon).


Regarding claim 4, Stewart teaches The exercise machine of claim 1, further comprising controlling a second resistance force (col 9, lines 53-58 resistive force used to produce peak torque) such that the user's effort against the second resistance force results in a second isokinetic seed movement (col 5, line 61-col 6, line 4 col 9, line 39-col 10, line 49 Isokinetic exercises which are performed by the computer are described below using the prefix letter K (isoKinetic). Where the measured functions are the same as ones previously described, they are so noted. K1. Peak torque, Here the continuously measured torque is respectively sampled at high speed as previously described. Each measurement is compared with a prior value of maximum torque stored in the RAM and if it exceeds such value, it is stored as the new peak torque value. That is, there is a register for torque value which is continuously compared and updated when a higher, peak torque value occurs. K2. Angular position at which peak torque occurs When the RAM is updated with a new peak torque value, the angular position as measured by the angular position sensor 54 at which said update occurs is also stored in RAM.).

Regarding claim 5, Stewart teaches the exercise machine of claim 4, wherein speed is dropped between the first resistance force and the second resistance force (col 9, lines 39-col 10, line 49 For example, if the user reduces the force he is applying, the computer will reduce the resistive force produced by the brake 54 so that the rotational speed will be kept constant... The speed measured at each sampling time is stored and the RAM is updated each time a value higher than the stored value is measured. That is, the highest speed that the user reaches is stored in RAM. This value may be less than the value set i for exercise.).

Regarding claim 6, Stewart teaches The exercise machine of claim 4, further comprising: controlling a third resistance force (col 9, lines 53-58 resistive force used to produce peak torque) such that the user's effort against the third resistance force results in a third isokinetic seed movement (col 9, line 39-col 10, line 49 For example, if the user reduces the force he is applying, the computer will reduce the resistive force produced by the brake 54 so that the rotational speed will be kept constant. .. Each measurement is compared with a prior value of maximum torque stored in the RAM and if it exceeds such value, it is stored as the new peak torque value. That is, there is a register for torque value which is continuously compared and updated when a higher, peak torque value occurs.).

Regarding claim 7, Stewart teaches the exercise machine of claim 6, further comprising associating at least in part a best isokinetic seed movement from the first isokinetic seed movement, second isokinetic seed movement, and third isokinetic seed movement in making the strength determination (col 3, line 60 to col 4, line 10 col 9, lines 50-58 Here the continuously measured torque is respectively sampled at high speed as previously described. Each measurement is compared with a prior value of maximum torque stored in the RAM and if it exceeds such value, it is stored as the new peak torque value. That is, there is a register for torque value which is continuously compared and updated when a higher, peak torque value occurs.

Regarding claim 11, Stewart teaches the exercise machine of claim 1, wherein the strength determination of the user corresponds to a specific exercise (col 2, lines 20-24 Depending upon the exercise selected and its parameters, the computer produces appropriate control signals to adjust the resistance that the user encounters or monitors the force application.).

Regarding claim 18, Stewart teaches the exercise machine of claim 1, further comprising updating the strength determination based at least in part on user performance on a non-isokinetic seed movement (col 3, lines 60-65 The disc has stored thereon one or more programs with data corresponding to desired exercise and its parameters. These can be either of the isometric, isotonic or isokinetic type).

Regarding claim 19, Stewart teaches a method, comprising: controlling a resistance force (col 9, lines 39-45 In the isokinetic mode, the computer program sets a constant velocity and the resistive force of brake 54 is varied as the user rotates the shaft so that this constant velocity is maintained. For example, if the user reduces the force he is applying, the computer will reduce the resistive force produced by the brake 54 so that the rotational speed will be kept constant) such that a user's effort against the resistance force results in a first isokinetic seed movement at a prescribed constant speed (first sample col 9, lines 51-52 Here the continuously measured torque is respectively sampled at high speed), associating the resistance force required to effect the first isokinetic seed movement, with a predetermined force-velocity profile (col 1, lines 6-20 Each such machine is designed to exercise one or more groups of muscles of an extremity or part of the body in a certain manner, i.e. to provide resistive force for the user to exercise against in a predetermined and position determined way. The force vs. position relationship is often called the force curve or force profile, col 2, lines 9-13 As the user moves the actuating member against the resistive force provided, the amount of force (torque) the user applies and its velocity (speed) is measured continuously and sampled on a continuous basis at high speed by the computer); and making a strength determination of the user based at least in part on the required resistance force and the associated predetermined force-velocity profile (col 3, line 60 to col 4, line 10 That is, a single disc can contain programs corresponding to several different exercise modes and various strength level exercises in these modes., col 9, lines 53-58 Each measurement is compared with a prior value of maximum torque stored in the RAM and if it exceeds such value, it is stored as the new peak torque value. That is, there is a register for torque value which is continuously compared and updated when a higher, peak torque value occurs.).


Regarding claim 20. A computer program product, the computer program product being embodied in a non-transitory computer readable storage medium and comprising computer instructions for (col 3, lines 4-15 It includes a computer 10, which is basically a high-speed system which monitors torque, speed and shaft angle position data and outputs motor and brake control signals to affect the desired exercise type. It also formats and passes along torque and speed exercise results to a user interface computer having the usual microprocessor, ROM based instructions for utilities and peripherals, RAM memory keyboard, etc. The computer preferably includes a suitable replaceable storage device, for example, a conventional floppy disk device 12 which accepts disks having various programs stored thereon.): controlling a resistance force (col 9, lines 39-45 In the isokinetic mode, the computer program sets a constant velocity and the resistive force of brake 54 is varied as the user rotates the shaft so that this constant velocity is maintained. For example, if the user reduces the force he is applying, the computer will reduce the resistive force produced by the brake 54 so that the rotational speed will be kept constant) such that a user's effort against the resistance force results in a first isokinetic seed movement (col 9, lines 51-52 Here the continuously measured torque is respectively sampled at high speed), wherein the user is an exercise machine user using an exercise machine (col 3, lines 63-67 a novel computer controlled exercise machine is provided wherein the user selects the exercise mode he wishes to perform and its parameters, such as force, velocity, etc. by programming them into the computer.); associating the resistance force required to effect the first isokinetic seed movement, with a predetermined force-velocity profile (col 2, lines 9-13 As the user moves the actuating member against the resistive force provided, the amount of force (torque) the user applies and its velocity (speed) is measured continuously and sampled on a continuous basis at high speed by the computer); and making a strength determination of the user based at least in part on the required resistance force and the associated predetermined force-velocity profile (col 9, lines 53-58 Each measurement is compared with a prior value of maximum torque stored in the FtAM and if it exceeds such value, it is stored as the new peak torque value. That is, there is a register for torque value which is continuously compared and updated when a higher, peak torque value occurs.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2, 3, 8-10, and 13-15  is/are rejected under 35 U.S.C. 103 as being unpatentable over Stewart in view of US 4,919,418 to Miller (hereinafter Miller).

Regarding claim 2, Stewart teaches The exercise machine of claim 1, but fails to teach wherein the strength determination comprises a one rep max. Miller teaches wherein the strength determination comprises a one rep max (col 1, In 38-46 A preferred form is to have the weight for each repetition to be the maximum for that repetition; i.e. the weight should change with each repetition, col 8 lines 31-36 The linear actuator restricts movement of weight 118, to an isokinetic rate at which the optimum benefit will occur in the building of muscle strength. At the same time the linear actuator shaft 124 is moving down at a constant speed, the user is pulling with maximum strength on handles 110.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have optimized the computer controlled exercise system to include wherein the strength determination comprises a one rep max in view of the teachings of Miller (col 1, In 38-46 A preferred form is to have the weight for each repetition to be the maximum for that repetition; i.e. the weight should change with each repetition, col 8 lines 31-36 The linear actuator restricts movement of weight 118, to an isokinetic rate at which the optimum benefit will occur in the building of muscle strength. At the same time the linear actuator shaft 124 is moving down at a constant speed, the user is pulling with maximum strength on handles 110) since doing so would allow for the optimum building of muscle strength.

Regarding claim 3, the combination of Stewart and Miller teach The exercise machine of claim 2, Miller teaches wherein the one rep max (col 1, In 38 -46 A preferred form is to have the weight for each repetition to be the maximum for that repetition; i.e. the weight should change with each repetition, col 8 lines 31-36 The linear actuator restricts movement of weight 118, to an isokinetic rate at which the optimum benefit will occur in the building of muscle strength. At the same time the linear actuator shaft 124 is moving down at a constant speed, the user is pulling with maximum strength on handles 110.) corresponds to a point along the force-velocity profile with a close to zero velocity (0.25 is close to zero, col 4, lines 40-42 This velocity in the embodiment built can be fixed anywhere between 0.25 and 15 inches per second). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have optimized the computer controlled exercise system to include wherein the one rep max corresponds to a point along the force-velocity profile with a close to zero velocity in view of the teachings of Miller (col 1, In 38-46 col 8 lines 31-36 The linear actuator restricts movement of weight 118, to an isokinetic rate at which the optimum benefit will occur in the building of muscle strength. At the same time the linear actuator shaft 124 is moving down at a constant speed, the user is pulling with maximum strength on handles 110) since doing so would allow for the optimum building of muscle strength.

Regarding claim 8, Stewart teaches the exercise machine of claim 1, but fails to clearly teach wherein each isokinetic seed movement comprises at least one of the following: a lower body movement, a pushing upper body movement, a pulling upper body movement, and a core movement. Miller teaches wherein each isokinetic seed movement comprises at least one of the following: a lower body movement, a pushing upper body movement, a pulling upper body movement, and a core movement (pulling upper body movement col 4, lines 30-31 In use, an operator will sit astride platform 12, facing visual display 14, grasp grips 20 and pull bar 18 down). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have optimized the computer controlled exercise system to include wherein each isokinetic seed movement comprises at least one of the following: a lower body movement, a pushing upper body movement, a pulling upper body movement, and a core movement in view of the teachings of Miller (col 4, lines 18-25 The overhead pull down machine is used to exercise a particular group of muscles. It will be recognized that other machines may be used to exercise other muscles or groups of muscles. All such machines include, as a minimum, some type of supporting structure and some type of operator force application device.) since doing so would allow for the operator to exercise a particular group of muscles.

Regarding claim 9, Stewart teaches the exercise machine of claim 1, but fails to teach wherein the resistance force is along a cable. Miller teaches wherein the resistance force is along a cable (col 4, lines 32-34 Bar 18 is connected to cable 22 which will extend further from support structure 10 in response to the force exerted by the operator). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have optimized the computer-controlled exercise system to include wherein the resistance force is along a cable in view of the teachings of Miller (col 4, lines 18-25 The overhead pull down machine is used to exercise a particular group of muscles. It will be recognized that other machines may be used to exercise other muscles or groups of muscles. All such machines include, as a minimum, some type of supporting structure and some type of operator force application device.) since doing so would allow for the operator to exercise a particular group of muscles.

Regarding claim 10, Stewart teaches the exercise machine of claim 1, wherein the predetermined force-velocity profile is based on previous measurements of a plurality of test subjects. Miller teaches wherein the predetermined force-velocity profile is based on previous measurements of a plurality of test subjects (col 7, lines 27-37 These network systems may contain various types of exercise stands and may be expanded to include a large number of stations. There are many variations to the uses for this type of system. For instance, exercise sessions may be provided by celebrities and used by other users as a comparison. Competitions may be arranged with the contestants in different locations and data transferred via phone lines for comparison. In rehabilitation, the results of all sessions may be retained and used to demonstrate and analyze progress.).

Regarding claim 13, Stewart teaches the exercise machine of claim 1, but fails to teach wherein each isokinetic seed movement comprises using the exercise machine to dynamically change resistance to match the user's applied force, while allowing the user to move the resistance at a prescribed constant speed during a concentric phase. Miller teaches wherein each isokinetic seed movement comprises using the exercise machine to dynamically change resistance to match the user's applied force, while allowing the user to move the resistance at a prescribed constant speed during a concentric phase (col 4, lines 37-40 During the concentric movement, as the muscles contract, the handles cannot be moved faster than the velocity which has been fixed). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have optimized the computer controlled exercise system to include wherein each isokinetic seed movement comprises using the exercise machine to dynamically change resistance to match the user's applied force, while allowing the user to move the resistance at a prescribed constant speed during a concentric phase in view of the teachings of Miller (col 4, lines 42-44 Also, if the operator pauses or fails to continue to exert force, cable 22 will automatically begin to retract at a fixed rate) to allow for the operator to exercise at a constant speed.

Regarding claim 14, Stewart teaches the exercise machine of claim 1, but fails to teach wherein the prescribed constant speed is between 20 and 60 inches per second. Miller teaches wherein the prescribed constant speed is a fixed range (col 4, lines 40-42 This velocity in the embodiment built can be fixed anywhere between 0.25 and 15 inches per second). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have optimized the computer controlled exercise system to include wherein the prescribed constant speed is between 20 and 60 inches per second in view of the teachings of Miller (col 3, lines 10-13 reciprocating control system which limits the movement of an exercise machine handle to a relatively slow, constant velocity during extension and retraction) to allow for the operator to exercise at a constant speed.

Regarding claim 15, Stewart teaches the exercise machine of claim 1, wherein each isokinetic seed movement comprises at least one of the following: a seated lat pull down, a seated overhead press, a bench press, and a neutral grip deadlift. Miller teaches wherein each isokinetic seed movement comprises at least one of the following: a seated lat pull down, a seated overhead press, a bench press, and a neutral grip deadlift, (lat pull down col 4, lines 18-20 The overhead pull down machine is used to exercise a particular group of muscles.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have optimized the computer controlled exercise system to include wherein each isokinetic seed movement comprises at least one of the following: a seated lat pull down, a seated overhead press, a bench press, and a neutral grip deadlift in view of the teachings of Miller (col 4, lines 18-20 The overhead pull down machine is used to exercise a particular group of muscles.) since doing so would allow for the operator to exercise at a particular group of muscles.


Claim 12, 16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stewart in view of US 2017/0080289 A1 to Hashish (hereinafter Hashish).

Regarding claim 12, Stewart teaches the exercise machine of claim 11, but fails to teach further comprising extrapolating the strength determination of the user to a second exercise. Hashish teaches extrapolating the strength determination of the user to a second exercise (para [0046]. In some embodiments, the operation of utilizing the data associated with one or more users for determining exercise related data at block 204 may be performed by the control unit 18 wherein the control unit 18 determines a suggested exercise routine for a user based upon user data received at block 202. As illustrated in FIG. 7, the operation at block 204 may comprise utilizing the data received at block 202 for determining the level of generated force at block 210, a target number of repetitions for the course of performance of an exercise by a user at block 212, a target number of sets for the course of performance of an exercise by a user at block 214, a target time period for the course of performance of an exercise by a user at block 216, or any combination thereof. The operation of utilizing the data received at block 202 for determining the level of generated force at block 210 may comprise utilizing data regarding a known level of force generated during a previous exercise session for a specific user and determining that the generated level of force will be lowered during the current exercise). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have optimized the computer-controlled exercise system to include extrapolating the strength determination of the user to a second exercise in view of the teachings of Hashish (para [0003] This phenomenon potentially has beneficial implications for the reduction of injury and increased athletic performance.) since doing so would reduce injuries and increase performance.

Regarding claim 16, Stewart teaches the exercise machine of claim 1, but fails to clearly teach wherein the strength determination comprises a recommended starting weight for multiple repetitions of a first non-isokinetic seed movement associated with the first isokinetic seed movement. Hashish teaches wherein the strength determination comprises a recommended starting weight for multiple repetitions of a first non-isokinetic seed movement associated with the first isokinetic seed movement (para [0046] In some embodiments, the operation of utilizing the data associated with one or more users for determining exercise related data at block 204 may be performed by the control unit 18 wherein the control unit 18 determines a suggested exercise routine for a user based upon user data received at block 202. As illustrated in FIG. 7, the operation at block 204 may comprise utilizing the data received at block 202 for determining the level of generated force at block 210, a target number of repetitions for the course of performance of an exercise by a user at block 212, a target number of sets for the course of performance of an exercise by a user at block 214, a target time period for the course of performance of an exercise by a user at block 216, or any combination thereof. The operation of utilizing the data received at block 202 for determining the level of generated force at block 210 may comprise utilizing data regarding a known level of force generated during a previous exercise session for a specific user and determining that the generated level of force will be lowered during the current exercise). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have optimized the computer controlled exercise system to include wherein the strength determination comprises a recommended starting weight for multiple repetitions of a first non-isokinetic seed movement associated with the first isokinetic seed movement in view of the teachings of Hashish (para [0003] This phenomenon potentially has beneficial implications for the reduction of injury and increased athletic performance.) since doing so would reduce injuries and increase performance.

Regarding claim 17, Stewart teaches the exercise machine of claim 16, but fails to teach wherein the strength determination further comprises a recommended starting weight for multiple repetitions of another non-isokinetic seed movement. Hashish teaches wherein the strength determination further comprises a recommended starting weight for multiple repetitions of another non-isokinetic seed movement (para [0046] In some embodiments, the operation of utilizing the data associated with one or more users for determining exercise related data at block 204 may be performed by the control unit 18 wherein the control unit 18 determines a suggested exercise routine for a user based upon user data received at block 202. As illustrated in FIG. 7, the operation at block 204 may comprise utilizing the data received at block 202 for determining the level of generated force at block 210, a target number of repetitions for the course of performance of an exercise by a user at block 212, a target number of sets for the course of performance of an exercise by a user at block 214, a target time period for the course of performance of an exercise by a user at block 216, or any combination thereof. The operation of utilizing the data received at block 202 for determining the level of generated force at block 210 may comprise utilizing data regarding a known level of force generated during a previous exercise session for a specific user and determining that the generated level of force will be lowered during the current exercise). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have optimized the computer controlled exercise system to include wherein the strength determination further comprises a recommended starting weight for multiple repetitions of another non-isokinetic seed movement in view of the teachings of Hashish (para [0003] This phenomenon potentially has beneficial implications for the reduction of injury and increased athletic performance.) since doing so would reduce injuries and increase performance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARRETT K ATKINSON whose telephone number is (571)272-8117.  The examiner can normally be reached on 0800-1800 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GARRETT K ATKINSON/Primary Examiner, Art Unit 3784